Case 8:18-cv-02869-VMC-CPT Document 126-5 Filed 09/06/19 Page 1 of 1 PageID 2592



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  THE HURRY FAMILY REVOCABLE TRUST;                    CASE NO.: 8:18-cv-02869-VMC-CPT
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; ALPINE SECURITIES
  CORPORATION,

          Plaintiffs,

  vs.

  CHRISTOPHER FRANKEL,

        Defendant.
  ___________________________________/


  CHRISTOPHER FRANKEL,

          Counter-claimant,

  vs.

  CAYMAN SECURITIES CLEARING
  AND TRADING LTD; THE HURRY
  FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; ALPINE SECURITIES
  CORPORATION,

          Counter-defendants.

         INDEX OF EXHIBITS TO PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE



        Number                                 Title


          1      Securities and Exchange Commission Order Granting Stay of FINRA decision
                 barring John Hurry from associating with any FINRA member firm. Admin. Proc.
                 File No. 3-18612 (August 6, 2018).




                                               1
